

116 HR 5916 IH: Transparent Health Care Pricing Act of 2020
U.S. House of Representatives
2020-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5916IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2020Mr. Gallagher (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require providers of health care products and services to publicly disclose point-of-sale cash prices.1.Short titleThis Act may be cited as the Transparent Health Care Pricing Act of 2020.2.Transparency in all health care pricingNot later than 90 days after the date of the enactment of this Act, all providers to the public of health care products and services shall publicly disclose on the internet and in print point-of-sale cash prices of such products and services.